United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 10-3017                                                     September Term 2011
                                                                        1:08-cr-00344-EGS-1
                                                         Filed On: April 11, 2012
United States of America,

             Appellee

      v.

Jesus Rodriguez,

             Appellant


      BEFORE:       Henderson, Circuit Judge, and Williams and Ginsburg, Senior
                    Circuit Judges

                                         ORDER

      Upon consideration of the court’s order to show cause filed March 9, 2012,
and the response thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed March 9, 2012, be
unsealed. The Clerk is directed to unseal the opinion and release it publicly.


                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Jennifer M. Clark
                                                             Deputy Clerk